845 F.2d 782
Leonard Marvin LAWS, Appellee,v.Bill ARMONTROUT, Appellant.
No. 87-1018-EM.
United States Court of Appeals,Eighth Circuit.
April 28, 1988.

Appeal from the United States District Court for the Eastern District of Missouri;  William L. Hungate, Judge.

ON PETITION FOR REHEARING EN BANC

1
Appellee's petition for rehearing en banc has been considered by the Court and is granted.  The opinion previously filed on December 9, 1987, 834 F.2d 1401, and the judgment entered in accordance with it are vacated and withdrawn.